               Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 1 of 17




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
---
ARGONAUT          INSURANCE COMPANY
                                                                         No.:

                                   Plaintiff,                            COMPLAINT FOR
                                                                         DECLARATORY JUDGMENT
        v.
                                                                         JURY TRIAL DEMANDED
MATTHEW D. ROSEN, MARVIN ROSEN, PHILIP D.
TURITS, JOHN ROSEN, MICHAEL DEL GUIDICE,
LARRY BLUM, WILLIAM RUBIN, PAUL O'BRIEN,
                                    O’BRIEN,
HOLCOMBE T. GREEN, JR., HOLCOMBE T.
GREEN, III, LEWIS DICKEY, and RAFE DE LA
GUERONNIERE.

                                    Defendants.
-------------------------------------------------------------------- x
                                                                     X

        Plaintiff, Argonaut Insurance Company ("Argonaut"),
                                              (“Argonaut”), by its attorneys, Robinson & Cole

LLP, as and for its Complaint for Declaratory Judgment against Defendants, Matthew D. Rosen,

Marvin Rosen, Philip D. Turits, John Rosen, Michael Del Guidice, Larry Blum, William Rubin,

     O’Brien, Holcombe T. Green, Jr., Holcombe T. Green, III, Lewis W. Dickey, and Rafe De
Paul O'Brien,

La Gueronnier (collectively, the "Defendants")
                                 “Defendants”) alleges as follows:

                                             INTRODUCTION

        1.       This is an action for declaratory judgment pursuant to 28 U.S.C. §§ 2201-2202.

Argonaut seeks a ruling from this Court determining that it is not obligated to indemnify the

Defendants under a Directors and Officers Liability ("D&O")
                                                    (“D&O”) insurance policy that Argonaut

issued to Fusion Connect, Inc. ("Fusion"),
                               (“Fusion”), in connection with any claims or demands for monetary

relief made by Neal P. Goldman, in his capacity as the Litigation Trustee for the Fusion Litigation

Trust (the "Litigation
           “Litigation Trustee")
                       Trustee”) against the Defendants, alleging that the Defendants committed

wrongful acts, omissions or breaches of fiduciary duty in their capacity as officers and directors of




23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 2 of 17




Fusion in connection with the merger of Fusion with Birch Communications Holdings, Inc.

(“Birch”) (the "Litigation
("Birch")      “Litigation Trust Demand").
                                 Demand”).

        2.     The Litigation Trustee notified Defendants that its investigation has identified

claims for relief that exist and circumstances that may give rise to claims for relief against the

Defendants in their capacity as officers and directors of Fusion in connection with Fusion's
                                                                                    Fusion’s merger

with Birch, which allegedly harmed Fusion, its estate and its creditor beneficiaries. The Litigation

Trust has made a confidential settlement demand on Defendants in exchange for a full release of

such claims for relief short of litigation. The Litigation Trustee has provided Defendants with a

draft Complaint, which it reserves the right to file in court if Defendants do not settle. Attached

as Ex. 1 is a true copy of the Draft Complaint.

        3.     To date, two of the Defendants have provided formal notice to Argonaut of the

Litigation Trust Demand made upon them and seeking coverage for the Litigation Trust Demand

from Argonaut under D&O Professional Liability Policy, No. ML 4209073-0 (the "Argonaut
                                                                             “Argonaut

Policy”) issued to Fusion for the policy period May 4, 2018 to June 30, 2019. Attached as Ex. 2
Policy")

is a true copy of the Argonaut Policy.

        4.     After investigation, Argonaut determined that no coverage is available for the

Defendants under the Argonaut Policy for the Litigation Trust Demand, because the transactions,

situations, facts and circumstances that form the basis of the Litigation Trust Demand occurred, in

whole or in part, prior to May 4, 2018 —
                                       – a negotiated contractual date that eliminates coverage for

any Claim (boldfaced terms are defined terms in the Argonaut Policy) alleging wrongful conduct

                                        “Prior Acts Date")
that occurred prior to May 4, 2018 (the "Prior      Date”) under the Argonaut Policy. Moreover,

with respect to wrongful conduct alleged by the Litigation Trust to have occurred on or after May

4, 2018, any such alleged acts share a common nexus with the pre-May 4, 2018 acts, such that the



                                                  -2-
23539732v.1
               Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 3 of 17




Prior Acts Exclusion in the Argonaut Policy precludes coverage for all acts alleged or to be alleged

in the Litigation Trust Demand.

          5.    Argonaut is prepared to advance Defense Costs on behalf of the Defendants in

connection with the Litigation Trust Demand, on an interim basis, and subject to a full and

complete reservation of its rights, including the right to maintain that there is no coverage available

for the Defendants under the Argonaut Policy for the Litigation Trust Demand, as well as

Argonaut’s right to seek recoupment of any advanced Defense Costs in the event and to the extent
Argonaut's

that Defendants are not entitled to coverage for the Litigation Trust Demand under the Argonaut

Policy.

          6.    Accordingly, Argonaut seeks a declaratory judgment from this Court that the Prior

Acts Exclusion precludes coverage for the Litigation Trust Demand under the Argonaut Policy,

and therefore Argonaut and does not have a duty to advance Defense Costs to, or indemnify

Defendants for, the Litigation Trust Demand; and (b) is entitled to repayment of any and all

Defense Costs Argonaut advances on behalf of the Defendants in connection with the Litigation

Trust Demand.


                                  JURISDICTION AND VENUE

          7.    This action is filed under and pursuant to the Declaratory Judgment Act, 28 U.S.C.

§§ 2201-2202.

          8.    Jurisdiction over this action is invoked pursuant to 28 U.S.C. § 1332 (a)(1) because

there is complete diversity of citizenship between the parties.

          9.    The matter in controversy exceeds, exclusive of interest and cost, the sum of

seventy-five thousand dollars ($75,000), because the limit of liability provided by the Policy is $5

million.


                                                 -3-
23539732v.1
                  Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 4 of 17




        10.        Venue in this district is proper, pursuant to 28 U.S.C. § 1391 (b)(2), as a judicial

district in which a substantial part of the events or omissions giving rise to the instant claim

occurred, because the events forming the basis of the Litigation Trust Demand occurred in this

district.

        11.        An actual case and controversy of a justiciable nature exists between the parties,

involving the rights and obligations of the parties under the Argonaut Policy.


                                            THE PARTIES

            12.    Plaintiff Argonaut Insurance Company is a corporation organized and existing

under the laws of the state of Illinois with a principal place of business in Illinois.

            13.    Defendant Matthew Rosen is the former Chief Executive Officer of Fusion and was

            Fusion’s board of directors beginning in 2005. After the Merger, Rosen remained
a member of Fusion's

                                                  Fusion’s board of directors, and served in
the CEO of New Fusion as well as the chair of New Fusion's

those roles until October 7, 2019 and January 14, 2020, respectively. Upon information and belief

Matt Rosen resides in New York, New York.

            14.                           (“Marvin Rosen")
                   Defendant Marvin Rosen ("Marvin Rosen”) is Rosen's
                                                              Rosen’s father. Marvin Rosen was

                                            Fusion’s board of directors at its inception and
a co-founder of Fusion. He was the chair of Fusion's

remained the chair of its board of directors through the time of its merger with Birch, after which

he served as a director on New Fusion's
                               Fusion’s board of directors until January 14, 2020. At all relevant

times, Marvin Rosen was a partner of the law firm Greenberg Traurig LLP, which served as

counsel to Fusion during the Merger. Upon information and belief Marvin Rosen resides in Miami,

Florida and New York, New York.




                                                   -4-
23539732v.1
               Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 5 of 17




         15.                               (“Turits”) was a co-founder of Fusion. Turits was a
                Defendant Philip D. Turits ("Turits")

          Fusion’s board of directors at its inception and remained a director through the time of
member of Fusion's

its merger with Birch. Upon information and belief Turits resides in Stamford, Connecticut.

         16.    Defendant John "Jack"
                               “Jack” Rosen ("Jack
                                            (“Jack Rosen")
                                                   Rosen”) was a member of Fusion's
                                                                           Fusion’s board of

directors beginning in 2012 through the time of its merger with Birch. Upon information and

belief, Jack Rosen resides in New York, New York.

         17.                       “Larry” Blum ("Blum")
                Defendant Lawrence "Larry"      (“Blum”) was a member of Fusion's
                                                                         Fusion’s board of

directors beginning in 2012 through the time of its merger with Birch. Upon information and

belief Blum resides in Miami, Florida.

         18.    Defendant Michael Del Giudice ("Del
                                              (“Del Giudice”)                 Fusion’s board
                                                    Giudice") was a member of Fusion's

of directors beginning in 2004 through the time of its merger with Birch, after which he served on

    Fusion’s board of directors until January 14, 2020. Upon information and belief Giudice
New Fusion's

resides in Palm Beach, Florida.

         19.                   O’Brien ("O'Brien")
                Defendant Paul O'Brien (“O’Brien”) was a member of Fusion's
                                                                   Fusion’s board of directors

                                                                                         O’Brien
beginning in 1998 through the time of its merger with Birch. Upon information and belief O'Brien

resides in Naples, Florida.

         20.    Defendant William Rubin ("Rubin")
                                        (“Rubin”) was a member of Fusion's
                                                                  Fusion’s board of directors

beginning in 2012 through the time of its merger with Birch. Upon information and belief Rubin

resides in Plantation, Florida.

         21.    Defendant Holcombe T. Green, Jr. ("Green")
                                                 (“Green”) was the controlling shareholder of

Birch, owning (along with family members) approximately 67% of the company, and then became

the controlling shareholder of New Fusion, controlling more than 65% of its shares, and the vice-




                                               -5-
23539732v.1
               Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 6 of 17




             Fusion’s board of directors after Fusion's
chair of New Fusion's                          Fusion’s merger with Birch until January 14, 2020.

Upon information and belief Green resides in Atlanta, Georgia.

         22.    Defendant Holcombe T. Green, III ("Green
                                                 (“Green III")
                                                         III”) is Green's
                                                                  Green’s son and was a member

       Fusion’s board of directors after Fusion's
of New Fusion's                          Fusion’s merger with Birch until January 14, 2020. Upon

information and belief Green III resides in New York, New York.

         23.    Defendant Lewis W. Dickey (“Dickey”)                     Fusion’s board of
                                          ("Dickey") was a member of New Fusion's

                Fusion’s merger with Birch until January 14, 2020. Dickey was appointed to the
directors after Fusion's

                       Birch’s shareholders. Upon information and belief, Dickey resides in
board as a designee of Birch's

Atlanta, Georgia

24.     Defendant Rafe de la Gueronniere ("de
                                         (“de la Gueronniere")
                                                 Gueronniere”) was a member of New Fusion's
                                                                                   Fusion’s

                         Fusion’s merger with Birch until January 14, 2020. Upon information and
board of directors after Fusion's

belief De la Gueronniere resides in New York, New York.

         25.    Defendant Michael Del Giudice ("Del
                                              (“Del Giudice”)                 Fusion’s board
                                                    Giudice") was a member of Fusion's

of directors beginning in 2004 through the time of its merger with Birch, after which he served on

    Fusion’s board of directors until January 14, 2020. Upon information and belief Del Giudice
New Fusion's

resides in New York, New York.

                                 FACTUAL BACKGROUND

The Litigation Trust Demand

         26.    The Litigation Trust Demand alleges that, from August 2017 until May 4, 2018,

Matt Rosen wrongfully failed to accurately and completely present Birch's
                                                                  Birch’s financial results to the

Fusion Directors, and the Fusion Directors failed to ask for or review Birch's
                                                                       Birch’s actual financial

                                                                     Fusion’s bankruptcy. The
results, in the time leading up to the Merger, ultimately leading to Fusion's

Litigation Trust Demand alleges it is prepared to assert causes of action for Breach of Fiduciary

Duty (against Matt Rosen and the Fusion Directors), Unjust Enrichment (against Matt Rosen),

                                               -6-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 7 of 17




Waste (against the Fusion Directors and New Fusion Directors), Equitable Subrogation (against

Matt Rosen, Marvin Rosen, Turits, del Giudice, de la Gueronniere and Dickey) and Breach of

Fiduciary Duty (Faithless Servant) (against Matt Rosen). These causes of action are all based upon

the following alleged acts that occurred, in whole or in part, prior to the May 4, 2018 inception of

the Argonaut Policy and Prior Acts Date:

               a. When Fusion began negotiating a potential merger with Birch in April 2017,

                   Birch had substantial debt, was in the midst of management turnover, had

                   limited liquidity and was unable to provide further cash dividends to Birch's
                                                                                         Birch’s

                   shareholders. Matt Rosen knew or should have known this information from

                   conducting due diligence on Birch prior to the Merger.

               b. On June 12, 2017, Birch provided Fusion with a formal indication of interest

                   for the merger, which indicated that the merged company would retain the

                   Fusion name, that Matt Rosen would be named CEO and Chairman of the board

                   of the combined company, and that Birch would receive a $25 million dividend.

               c. A private equity firm that was also interested in making a proposal to purchase

                   Fusion conducted due diligence on Fusion throughout the early summer of 2017

                   and submitted a letter of intent for a cash buyout on July 25, 2017, but Matt

                   Rosen and Marvin Rosen would not receive any cash as part of this transaction,

                   and it was not guaranteed that Matt Rosen would remain CEO.

               d. In mid-July 2017, Matt Rosen reached a verbal agreement on key terms with

                   Birch.

               e. On July 28, 2017, Matt Rosen briefed the Fusion board on the Birch deal, and

                   informed the Fusion board of discussions with the private equity firm but did



                                                -7-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 8 of 17




                  not update the board on the offer from the private equity firm or negotiate

                  further with the private equity firm after this time. The Fusion board rejected

                  the requested $25 million dividend that was part of the Birch indication of

                  interest.

               f. Matt Rosen agreed that Birch could divest its Consumer Business to the Birch

                  shareholders prior to the Merger (valued at $25 million), without any

                  consideration to Fusion, and without any accompanying debt—meaning that

                  Fusion was purchasing fewer assets without any corresponding reduction in

                  debt.

               g. Matt Rosen ignored several red flags throughout the negotiation process with

                  Birch, including an August 2017 negative outlook from a leading ratings agency

                  and a report from Fusion's
                                    Fusion’s advisory firm raising concerns about Birch's
                                                                                  Birch’s

                  financials
                  fmancials after conducting a review in July and August 2017.

               h. The Fusion board approved the Birch transaction at its August 24-25, 2017

                  board meeting, turning a blind eye to the conflicts of Matt and Marvin Rosen in

                  negotiating the Birch deal.

               i. The Merger Agreement was executed on August 26, 2017. The parties were

                  entitled to terminate the Merger Agreement if financing commitments were not

                  received by October 25, 2017.

               j. On September 30, 2017, Birch's
                                         Birch’s financial results for Q3 2017 became available

                                               Birch’s revenue fell, and that Birch had low levels
                  to Fusion, which showed that Birch's

                  of liquidity. Following these financial results, the parties were unable to secure




                                                -8-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 9 of 17




                  commitments from lenders, and therefore unable to meet the financing deadline

                  for the Merger.

               k. Although Fusion could have abandoned the deal without penalty, the Fusion

                  board did not consider terminating the Merger Agreement. Instead, the day

                  before the deadline for securing financing, Fusion and Birch amended the

                  Merger Agreement, agreeing to extend the financing deadline until December

                  24, 2017.
                  24

               l. The parties remained unable to secure financing and the December 24, 2017
               1.

                  deadline expired, but Fusion still did not terminate the Merger Agreement,

                          Birch’s deteriorating performance. Instead, on December 29, 2017,
                  despite Birch's

                                                                 “Proxy Statement”),
                  Fusion filed a definitive proxy statement (the "Proxy Statement"), including

                  information about the Merger, but omitting key details, including: the Advisory

                                 Birch’s financials, the private equity firm’s
                  Firm report on Birch's                                firm's interest in Fusion,

                  Birch’s financial
                  Birch's fmancial decline, updated projections for the financial performance of

                  New Fusion, agreements regarding Green and Rosen's
                                                             Rosen’s future compensation at

                  New Fusion, accurate information about Birch's
                                                         Birch’s assets, an additional planned

                  merger transaction with MegaPath, an accurate portrayal of the financing

                  package and liquidity projections for the combined new entity.

               m. At the January 3, 2018 Fusion board meeting, Matt Rosen failed to inform the

                                      Birch’s deteriorating financial performance, and the Fusion
                  Fusion directors of Birch's

                  directors did not exercise their right to terminate the transaction.

               n. By January 24, 2018, a month had passed since the new deadline to secure

                  financing,
                  fmancing, but Matt Rosen and the Fusion directors did not consider whether to



                                                -9-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 10 of 17




                   abandon the Merger. Although information was known to Matt Rosen, and

                   could have been available to the Fusion directors, which indicated that Birch's
                                                                                           Birch’s

                   assets were overstated by $99 million (at a time when its assets totaled less than

                                           Birch’s accounting would likely require a restatement,
                   $350 million), and that Birch's

                   such information was not disclosed to Fusions shareholders prior to the Merger.

                   Instead, on January 24, 2018, Matt Rosen agreed with Birch to a retroactive

                   extension of the December 24, 2017 deadline to April 3, 2018.

                o. By February 2018, Matt Rosen was negotiating details regarding his new

                   employment agreement and compensation package with Birch. On February

                             Fusion’s compensation committee met and approved special bonuses
                   19, 2018, Fusion's

                   for themselves and Matt Rosen.

                p. On February 21, 2018, Fusion held its annual shareholder meeting during which

                   the Merger was approved on the basis of inadequate information in the Proxy

                   Statement.

                   Birch’s financial performance and liquidity continued to decline. On April 3,
                q. Birch's

                   2018, the financing deadline lapsed again, yet Matt Rosen and the Fusion

                   directors did not consider terminating the agreement, and instead on April 4,

                   2018, extended the deadline again to secure financing by April 30, 2018, and

                   close by May 10, 2018.

                r. On April 30, 2018, Fusion announced that following the Merger with Birch,

                   Fusion would also merge with MegaPath, and $25 million of the deal financing

                   would be used as cash collateral and could not be used for any other purpose.




                                                -10-
23539732v.1
               Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 11 of 17




         27.     The Merger finally closed on May 4, 2018 (i.e., the day the Argonaut Policy

incepted and the Prior Acts Date). The Litigation Trust Demand alleges that after the Merger

closed, the following took place:

                    a. Matt Rosen continued to negotiate his employment agreement with New

                       Fusion, which was finally executed in November 2018.

                    b. Matt Rosen and the New Fusion Directors took no action to address Birch's
                                                                                         Birch’s

                       financial
                       fmancial condition following the Merger, and as soon as it began operations

                       New Fusion missed its projections, as its revenue continued to decline.

                    c. In August 2018, New Fusion's
                                           Fusion’s CFO Kevin Doffs
                                                              Dotts suddenly resigned. While

                       the new CFO Keith Soldan announced that New Fusion urgently needed to

                       raise $75 million of equity, those efforts necessarily were abandoned

                       because the company was obligated to report a Sarbanes-Oxley material

                       weakness in internal controls—related to its inability to present Birch's
                                                                                         Birch’s

                       historical books and records—a problem that had been identified back in

                       August 2017.

                    d. On April 1, 2019, New Fusion was unable to make payment to its lenders

                       under its financing agreements, and the following day it announced Birch's
                                                                                          Birch’s

                       accounting irregularities requiring a restatement, which should have been

                       discovered prior
                                  prior to the Merger.

                    e. New Fusion ultimately restated its financials for 2017 and 2018, and filed

                       for bankruptcy on June 3, 2019, which was entirelyforeseeable
                                                                          foreseeable prior
                                                                                      prior to the

                       Merger.




                                               -11-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 12 of 17




The Policy

        28.     Argonaut issued D&O Professional Liability Policy, No. ML 4209073-0 to Fusion,

effective for the policy period May 4, 2018 to May 4, 2019, which was subsequently amended by

Endorsement 22 to include the period through June 30, 2019. A copy of the Argonaut Policy is

attached as Exhibit A.

        29.     The Argonaut Policy provides a $5 million Limit of Liability subject to a $250,000

Retention for all Securities Claims, and a $1 million Retention for all Mergers & Acquisitions

Claims.

        30.     The Argonaut Policy provides coverage for Claims first made against the Insureds

during the Policy Period or the Extended Reporting Period. The Limits of Liability of the

Argonaut Policy shall be reduced by amounts incurred as Defense Costs, and Defense Costs shall

be subject to the Retention. Argonaut does not assume any duty to defend the Insureds under the

Argonaut Policy.

        31.     Section I.B. to the Argonaut Policy (Insuring Agreements —
                                                                         – Company

Reimbursement Coverage) provides that:

        The Insurer shall pay Loss of the Company for Loss arising from a Claim [...]
                                                                                […] first made
        during the Policy Period [...]
                                 […] against any Insured Person(s) for a Wrongful Act, if the
        Company is permitted or required to indemnify the Insured Person(s) for such Loss.

        32.     Section II.B to the Argonaut Policy defines Claim as, in relevant part:

        1.      a written demand against any Insured for monetary damages;

        2.      a civil proceeding against any Insured commenced by the service of a
                complaint or similar pleading;

        ...

        7.      an arbitration, mediation or any other alternative dispute resolution
                proceeding against any Insured;

        ...

                                               -12-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 13 of 17




        33.     Section III.B to the Argonaut Policy contains the following Prior Acts Exclusion,

as amended by Endorsement No. 5:

        The Insurer shall not be liable to make payment for Loss, in connection with any Claim
        made against any Insured based upon, arising out of, directly or indirectly resulting from,
        in consequence of, attributable to or in any way involving:

                1. any act, omission, fact, circumstance, situation, transaction, and/or event which
                occurred, or is alleged to have occurred, in whole or in part, prior to May 4, 2018,
                including any act, omission, fact, circumstance, situation, transaction, and/or event
                which would otherwise be considered a Wrongful Act; or

                2. any act, omission, fact, circumstance, situation, transaction, and/or event,
                whenever occurring or allegedly occurring, which together with an act, omission,
                fact, circumstance, situation, transaction, and/or event described in 1. above are
                causally or logically interrelated by a common nexus or constitute Interrelated
                Wrongful Acts.

        34.     “Interrelated Wrongful Acts means all Wrongful Acts that have as a common
                "Interrelated

nexus any fact, circumstance, situation, event, transaction, cause or series of logically or causally

connected facts, circumstances, situations, events, transactions or causes."
                                                                    causes.” Argonaut Policy,

Definition P.

        35.     Section V.0
                        V.C to the Argonaut Policy, Defense, Settlement and Cooperation,

provides, in relevant part:

        If any advance payments of . . . Defense Costs ...
                                                         . . . are made by the Insurer, the Insured(s)
        agree(s) to repay the Insurer, severally according to their respective interests, all such
        payments in the event that it is determined that any such Insured is not entitled to payment
        of such Loss under the terms of this Policy.

Coverage Correspondence

        36.                                                        “formal notice of claim"
                On March 12, 2021, counsel for Matt Rosen provided "formal           claim” of

the Litigation Trust Demand.

        37.     On March 29, 2021, Argonaut reserved all rights regarding whether coverage is

available under the Argonaut Policy based upon the Prior Acts Exclusion, because the acts alleged

in the Litigation Trust Demand either occurred prior to the May 4, 2018 Merger, or constituted

                                                 -13-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 14 of 17




“any act, omission, fact, circumstance, situation, transaction, and/or event, whenever occurring or
"any

allegedly occurring, which together with [the due diligence that occurred prior to May 4, 2018 is]

                                                                                         Acts.”1
causally or logically interrelated by a common nexus or constitute Interrelated Wrongful Acts."1


                                AS FOR A FIRST CAUSE OF ACTION
                                       (Prior Acts Exclusion)

        38.      Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 1 through 37,

inclusive, as though each were fully set forth herein.

        39.       The Argonaut Policy, Section III.B, as amended by Endorsement No. 5, provides:

        The Insurer shall not be liable to make payment for Loss, in connection with any Claim
        made against any Insured based upon, arising out of, directly or indirectly resulting from,
        in consequence of, attributable to or in any way involving:

                 1. any act, omission, fact, circumstance, situation, transaction, and/or event which
                 occurred, or is alleged to have occurred, in whole or in part, prior to May 4, 2018,
                 including any act, omission, fact, circumstance, situation, transaction, and/or event
                 which would otherwise be considered a Wrongful Act; or

                 2. any act, omission, fact, circumstance, situation, transaction, and/or event,
                 whenever occurring or allegedly occurring, which together with an act, omission,
                 fact, circumstance, situation, transaction, and/or event described in 1. above are
                 causally or logically interrelated by a common nexus or constitute Interrelated
                 Wrongful Acts.

(emphasis added.)

        39.      As set forth above, the Litigation Trust Demand alleges that between April 2017

and May 4, 2018, Matt Rosen and the Fusion board were aware (or should have been aware) of

numerous red flags regarding Birch's
                             Birch’s financials, which should have caused Fusion to terminate

any merger discussions with Birch, including:

                      a. The August 2017 Ratings Agency's
                                                 Agency’s negative outlook regarding Birch;



1
i Argonaut also reserved all other rights under the Policy, at law and in equity, and continues to reserve such other
rights, including without limitation that the Argonaut Policy does not provide coverage for settlements or judgments
constituting Unjust Enrichment, Waste or Equitable Subrogation amounts.

                                                       -14-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 15 of 17




                   b. The concerns raised by the Advisor Firm's
                                                         Firm’s July and August 2017 review of

                         Birch’s financials;
                         Birch's

                      Birch’s falling liquidity and declining financial condition which should
                   c. Birch's

                         have been obvious by at least September 30, 2017, if not earlier;

                   d. The fact that it was known in January 2018 that Birch's
                                                                      Birch’s assets were

                         overstated and would likely need to be restated; and

                                      Rosen’s conflicts with respect to negotiating the Merger,
                   e. Matt and Marvin Rosen's

                         including their failure to inform the Fusion board of the private equity firm's
                                                                                                  firm’s

                         offer in the summer of 2017 and the details of Matt Rosen's
                                                                             Rosen’s employment

                         agreement with New Fusion that he was negotiating by February 2018;

                   f. The misleading December 29, 2017 Proxy Statement regarding Birch's
                                                                                 Birch’s

                         financials
                         fmancials and the financial projections for New Fusion; and

                   g. The extension of the financing deadline between October 25, 2017 and

                         April 30, 2018 without consideration of terminating the Merger Agreement.

        40.     The only allegations in the Litigation Trust Demand that took place after the May

4, 2018 Merger, are continuations of actions from prior to the Merger, and as such constitute

Interrelated Wrongful Acts with events that took place prior to the Merger and are therefore also

excluded from coverage under the Argonaut Policy. The continuation of actions that began prior

to the Merger include:

                   a. Matt Rosen continued to negotiate his New Fusion employment deal;

                                                     Birch’s declining financials;
                   b. Defendants continued to ignore Birch's

                   c. New Fusion had to report a material weakness under Sarbanes-Oxley based

                            Birch’s accounting issues that had been identified in August 2017; and
                         on Birch's



                                                  -15-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 16 of 17




                   d. New Fusion filed for bankruptcy—a result that should have been discovered

                       prior to the Merger.
                       prior

        41.     Because the Litigation Trust Demand is based on acts that occurred prior to the

                                                              “any act, omission, fact, circumstance,
May 4, 2018 Merger (i.e., the Prior Acts Date), or constitute "any

situation, transaction, and/or event, whenever occurring or allegedly occurring, which together

with [the due diligence that occurred prior to May 4, 2018 is] causally or logically interrelated by

a common nexus or constitute Interrelated Wrongful Acts"
                                                   Acts” there is no coverage for any of the

allegations in the Litigation Trust Demand.

        42.     Argonaut seeks a declaration that it does not have a duty to advance Defense Costs

or indemnify the Defendants under the Argonaut Policy in connection with the Litigation Trust

Demand, pursuant to Argonaut Policy Section III.B., as amended by Endorsement No. 5.

                        AS AND FOR A SECOND CAUSE OF ACTION
                              – Argonaut is Entitled to Recoupment of Any Defense Costs
        (Declaratory Judgment —
                                        it Advances)

        43.     Plaintiff repeats and re-alleges the allegations set forth in Paragraphs 1 through 42,

inclusive, as though each were fully set forth herein.

        44.     As set forth above, Argonaut is entitled to a declaration that it does not have a duty

to advance Defense Costs or indemnify the Defendants under the Policy in connection with the

Litigation Trust Demand.

        45.     Argonaut is prepared to advance Defense Costs on behalf of the Defendants in

connection with the Litigation Trust Demand.

        46.     Argonaut seeks a declaration that, in the event it is entitled to deny coverage for the

Litigation Trust Demand, Argonaut is also entitled to full recoupment of any and all Defense Costs

Argonaut advances on behalf of the Defendants in connection with the Litigation Trust Demand



                                                 -16-
23539732v.1
              Case 1:21-cv-02690 Document 1 Filed 03/29/21 Page 17 of 17




pending a ruling by this Court as to whether Argonaut is entitled to deny coverage for the Litigation

Trust Demand, which repayment right is contained Section V.0
                                                         V.C of the Argonaut Policy.

        WHEREFORE, Plaintiff Argonaut, respectfully requests that this Court declare and

adjudge the controversy as follows:

        1.      On the First Cause of Action, that coverage for the Litigation Trust Demand is

excluded under the Argonaut Policy pursuant to the Prior Acts Exclusion (Section III.B, as

amended by Endorsement No. 5).

        2.      On the Second Cause of Action, that Argonaut is entitled to full recoupment of any

and all Defense Costs Argonaut subsequently advances on behalf of the Defendants in connection

with the Litigation Trust Demand (Section V.C).

        3.      For such other different and further relief, decree or judgment as this Court may

deem just and proper.


Dated: New York, New York
       March 29, 2021


                                              Robinson & Cole LLP


                                      By:     _____________________________
                                              Erica J. Kerstein, Esq.
                                              Chrysler East Building
                                                                  20th Floor
                                              666 Third Avenue, 20th
                                              New York, NY 10017
                                              Phone: 212.451.2970
                                              Fax: 212.451.2999
                                              ekerstein@rc.com

                                              Attorneys for Plaintiff
                                              ARGONAUT INSURANCE COMPANY




                                                -17-
23539732v.1
